United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.J., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1342
Issued: April 13, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 2, 2017 appellant, through counsel, filed a timely appeal from an April 5, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met her burden of proof to establish a recurrence of total
disability on or after April 11, 2016 caused by the accepted employment conditions.
On appeal counsel asserts that the April 5, 2017 decision is contrary to fact and law and
that the decision lacks a logical progression.
FACTUAL HISTORY
On November 5, 2015 appellant, then a 44-year-old supervisory transportation security
officer, injured her back and ankle when she slipped and fell down stairs at work. She was seen
in an emergency room that day where Dr. Bradley Zlotnick, Board-certified in emergency
medicine, noted a history of a 1999 lumbosacral sprain and a several-day history of tenderness to
her left second and third toes. Appellant related that, while walking down stairs at work, she
slipped and slid on her buttocks down the last four stairs or so, injuring her left ankle. She noted
that it was difficult to bear weight, and she was brought to the hospital by ambulance. Examination
showed no axial spine tenderness, mild bilateral sacroiliac tenderness, and tenderness on buttock
examination, right greater than left. Straight-leg raise testing was negative. The left ankle had
mild tenderness over the lateral malleolus. Weight-bearing was mildly painful. Lumbar spine
x-ray showed no acute fracture or malalignment and mild lumbar spondylosis. A left ankle x-ray
was normal. Dr. Zlotnick diagnosed left ankle pain and sprain, right greater than left buttock
contusion, and lumbosacral sprain. Appellant was placed in a Velcro splint and given crutches for
comfort.
On November 12, 2015 Dr. Tiffany Shay-Alexander, Board-certified in occupational
medicine, noted seeing appellant for multiple injuries including low back discomfort, left leg pain,
and left ankle pain and swelling. Left tibial and fibula x-rays showed no acute fracture or
malalignment of the left tibia and fibula. Appellant had mild-to-moderate diffuse lumbosacral
tenderness, negative straight-leg raising, and left ankle soft tissue swelling with limited range of
motion. Dr. Shay-Alexander diagnosed left ankle sprain, left leg pain, and back contusion. She
advised that appellant could return to modified duty with restrictions that included limited standing
and walking, primarily sedentary work, and elevation of her injured leg.
Dr. Tess Fabrick Klaristenfeld, Board-certified in emergency medicine, saw appellant on
November 23, 2015. She noted a history that appellant fell down a flight of stairs and was now
working seated, limited duty. Appellant reported that she had recently noticed additional pain in
her right shoulder and that her left knee was bothering her. Right shoulder x-ray was negative for
fracture with minor acromioclavicular osteoarthritis. Dr. Klaristenfeld diagnosed right shoulder
pain and kept appellant on modified duty. A December 8, 2014 lumbar spine x-ray showed mild
degenerative spondylosis and facet joint arthrosis affecting the mid-to-lower lumbar spine.
On December 17, 2015 OWCP accepted contusion of lower back and pelvis and sprain of
left ankle, caused by the November 5, 2015 employment injury.
Dr. Robert D. Power, who practices occupational medicine, noted on December 31, 2015
that appellant injured her left ankle, back, and shoulder on November 5, 2015 with a continuing

2

complaint of right shoulder pain. Following physical examination, he diagnosed back contusion
and left ankle sprain. Dr. Power advised that appellant could return to modified duty and provided
physical restrictions. January 9, 2016 magnetic resonance imaging (MRI) scan of the left ankle
demonstrated a moderate partial tear of the anterior talofibular ligament.
On January 28, 2016 Dr. Shay-Alexander reported that appellant had persistent low back
discomfort that radiated into the lower extremities and persistent left ankle pain and swelling. She
further noted that appellant reported that the chair she used at work was in a cold location and
uncomfortable with no lower back support, making it difficult for her to sit at work. Left ankle
examination demonstrated mild tenderness and full range of motion. Dr. Shay-Alexander returned
appellant to modified duty.
On April 15, 2016 appellant filed a claim for compensation (Form CA-7) for the period
April 11 to 15, 2016. By letter dated April 26, 2016, OWCP informed her of the evidence needed
to support her disability claim. In a May 9, 2016 statement, appellant reported that, since her fall
on November 5, 2015 she had chronic, agonizing, gnawing, achy, dull, heavy, throbbing, sharp
pain in her lower back, both hips, both ankles, both knees, and right shoulder that radiated into her
fingers. She indicated that sitting in a metal chair with air-conditioners blowing on her for eight
hours daily while on modified duty aggravated her condition. Appellant asked that all conditions
reported be accepted. She enclosed a statement she completed on the date-of-injury,
November 5, 2015. Appellant indicated that after she slipped and fell, she rested a bit, then got up
and continued to walk down the stairs and reported to a supervisor that she had fallen.
In support of her claim, appellant submitted a March 31, 2016 treatment note in which
Dr. Shay-Alexander noted appellant’s complaint of low back, left ankle, right knee, and right arm
pain. Examination elicited tenderness to palpation and limited range of motion of the left ankle,
cervical spine, and low back. Straight leg raise caused radiating pain down the left leg. Dr. ShayAlexander diagnosed accidental fall, back contusion, cervical radiculitis, left lumbar radiculitis,
right knee pain, and anterior talofibular ligament partial tear. She provided a walking boot to
immobilize the ankle, and advised that appellant was temporarily totally disabled. An April 12,
2016 lumbar spine MRI scan revealed mild disc degeneration with diffuse disc bulging at L4-5
and mild facet joint osteoarthropathy from L2-3 through L5-S1. A cervical spine MRI scan that
day demonstrated minimal C5-6 disc degeneration. On April 25, 2016 Dr. Shay-Alexander noted
her review of the MRI scans. Following physical examination she additionally diagnosed fall
down eight steps with resultant left lumbar radiculitis and left knee sprain. Dr. Shay-Alexander
indicated that she took appellant off work because modified duty seemed to exacerbate her
radicular symptoms. She advised that appellant would be on total disability for five weeks.
In correspondence dated May 9, 2016, the employing establishment indicated that
appellant first returned to modified duty on November 23, 2015 after the November 5, 2015
employment injury, and was then placed off work by her physicians from December 18
through 31, 2015, returning to limited duty on January 1, 2016. Appellant received continuation
of pay from November 6 through December 20, 2015.
Appellant continued to submit CA-7 forms, claims for compensation. On June 1, 2016
Dr. Shay-Alexander indicated that appellant remained totally disabled.

3

By decision dated June 6, 2016, OWCP denied appellant’s claims for compensation for the
period April 11, 2016 and continuing, finding that the evidence of record was insufficient to
support that the accepted conditions objectively worsened, without intervening cause, so that she
was totally disabled.
Appellant, through counsel, timely requested a hearing before an OWCP hearing
representative. Additional evidence submitted included a May 24, 2016 report in which
Dr. Alan K. Jones, a podiatrist, noted that she injured both knees, a shoulder, her back, and left
ankle at work and did well, but after approximately four months, began having increasing left
ankle symptoms. Left ankle examination revealed no significant edema, no significant instability
as opposed to the right, and tenderness to palpation anterolaterally with no crepitus or pain with
range of motion and good muscle strength. Dr. Jones noted the MRI scan findings and diagnosed
left ankle sprain. He advised that, with regard to the left ankle, appellant could work modified
duty with restrictions of no prolonged standing or walking on the left ankle and the use of a fracture
walker boot as needed. On August 1, 2016 Dr. Jones placed appellant in a short leg, nonweight
bearing case on the left leg due to her continued pain. He advised that she could continue seated
work only.
On June 1, 2016 Dr. Shay-Alexander noted continued findings of tenderness in the cervical
paraspinal and upper trapezial muscles, the right shoulder, left knee, low back, and left ankle. She
ordered a left knee MRI scan and advised that appellant remained totally disabled. Dr. ShayAlexander continued to advise that appellant was totally disabled. A July 16, 2016 MRI scan of
the left knee was normal.
In June 13, 2016 correspondence, Dr. David Martin, an employing establishment physician
Board-certified in occupational medicine, noted his review of the record for the employing
establishment. He described the work injury and noted the accepted conditions and that appellant
had been off work. Dr. Martin advised that he agreed with OWCP’s assessment that the treating
physicians had provided insufficient documentation that the accepted conditions had objectively
worsened without intervening cause to link other diagnosed conditions to the November 5, 2015
employment injury.
On July 5, 2016 Dr. Robert E. Scott, Board-certified in physical medicine, pain medicine,
and sports medicine, advised that he saw appellant for evaluation of her lumbar spine. He noted
her complaints of low back, left ankle, right shoulder, and bilateral knee pain resulting from a fall
at work and described the lumbosacral MRI scan findings. Back examination revealed normal
lumbar motion with painful extension and diffuse paraspinal tenderness. Hip motion was
symmetrical and pain free, and straight-leg raise and femoral stretch tests were negative. No motor
impairment, sensory impairment, or reflex abnormality was detected in either leg. Knee
examination revealed no effusion, normal range of motion, no joint line tenderness, no laxity,
normal Lachman test, and no pain with patellar compression bilaterally. Ankle examination
showed some tenderness just distal to the left lateral malleolus, but no instability, warmth, or focal
swelling. All tendon functions were normal. Dr. Scott diagnosed lumbar strain, underlying lumbar
degenerative disc disease, spondylosis, and stenosis at L4-5, radiating complaints to the lower
extremity without verifiable radiculopathy, bilateral knee pain of unclear etiology. Left ankle
strain and multiple pain complaints. Dr. Scott advised that there was no need for MRI scans of the
knees and deferred her disability status to the primary treating physician.

4

In a July 25, 2016 report, Dr. Manesh Bawa, a Board-certified orthopedic surgeon, noted
appellant’s complaint of radiating low back pain since falling down steps at work on
November 5, 2015. He reviewed the April 12, 2016 lumbar spine MRI scan and diagnosed mild
L4-5 disc degeneration with mild central and bilateral foraminal stenosis and lumbar strain.
Dr. Bawa recommended physical therapy and continued treatment with Dr. Shay-Alexander.
On August 7, 2016 Dr. Martin noted that appellant continued to be off work. He advised
that the contusion of the lower back and pelvis should have resolved, and that the podiatrist’s
recommendations for restricted duty should be facilitated. Dr. Martin further noted that appellant’s
left knee MRI scan was normal and that any claim for an employment-related left knee condition
should be challenged.
In an August 11, 2016 report, Dr. Shay-Alexander noted that on November 5, 2015
appellant suddenly twisted her ankle which caused her to fall down 10 or more steps, striking her
buttocks, and back on concrete stairs. She described appellant’s complaint of the left knee, right
wrist, and left foot discomfort. Dr. Shay-Alexander indicated that, while appellant was initially
diagnosed with a back contusion and left ankle sprain, as she tried to increase her activity her
condition worsened with neck pain radiating down her right arm, bilateral knee and ankle pain,
and low back pain radiating to the left leg. Appellant was in a left ankle cast which exacerbated
her shoulder pain and cervical radiculitis and caused exacerbation of right ankle sprain and knee
pain, also injured during her fall on the stairs. Dr. Shay-Alexander noted tenderness of the
paraspinal and trapezial muscles, the anterolateral aspect of the right shoulder, the anterolateral
aspect of the right ankle, the medial aspect of the right knee, and diffusely in the lumbosacral
region of the back. Straight-leg raising was negative. Dr. Shay-Alexander diagnosed accidental
fall, back contusion manifesting into left lumbar radiculitis; sprain, left anterior talofibular
ligament; strain, left knee medial collateral ligament; right knee sprain; compensatory strain, right
ankle; exacerbation of right shoulder pain resulting in right shoulder strain while using crutches;
and cervical radiculitis from her neck sprain with pain radiating from the right side of her neck
down to her right arm. She opined that, after seeing the flight of stairs appellant fell down, her
current ankle pain, cervical radiculitis, and lumbar radiculitis were directly related to the
November 5, 2015 fall, and that she had compensatory injuries to the right knee, ankle, and right
shoulder as a result of having to bear weight on her right side, due to her immobility and nonweight
bearing status on the left leg, and that the cervical radiculitis and lumbar radiculitis were
exacerbated by her use of crutches and altered body mechanics. Dr. Shay-Alexander
recommended additional MRI scans of the right ankle and knee and concluded that, due to
appellant’s multitude of physical issues, she remained totally disabled. In a progress report dated
August 14, 2016, Dr. Shay-Alexander reiterated her findings and conclusions.
On August 22, 2016 Dr. Jones noted that appellant was also diagnosed with left plantar
fasciitis. He recommended that she continue wearing the short leg, nonweight bearing cast, and
advised that she could return to seated work only. On September 13, 2016 Dr. Jones advised that
appellant was doing well and could remain on modified duty with use of the boot and crutches as
needed. He provided progress reports dated October 4, 2016 to January 20, 2017 in which he
noted her continued complaints, offered diagnoses, and advised that she could continue seated,
modified duty.

5

A September 19, 2016 MRI scan of the right knee showed no abnormality. A right ankle
MRI scan of that day demonstrated mild insertional posterior tibial and peroneal tendinosis without
discrete tear and evidence of a remote sprain.
Dr. Kathy Head, Board-certified in occupational medicine, noted seeing appellant for
Dr. Shay-Alexander on September 27, 2016. She indicated that, on November 5, 2015, appellant
injured her cervical spine, lumbar spine, right shoulder, left and right knees, and right ankle which
resulted in diagnoses of lumbar contusion, cervical radiculitis, right shoulder strain, left anterior
talotibular ligament sprain, left knee sprain, right medial collateral ligament sprain, right knee
sprain, and right ankle sprain. Dr. Head recorded appellant’s complaints of significant discomfort
throughout her body, and noted that she was being treated by Dr. Jones and wearing a controlled
ankle motion boot on her left ankle. Lumbar examination demonstrated positive tenderness and
negative straight leg raise. There was generalized tenderness found in the right shoulder, and no
tenderness in the right elbow, wrist, and knee, or in the left knee. The right ankle was tender to
palpation3 and the left ankle had generalized hypersensitivity. Dr. Head diagnosed accidental fall,
back contusion, cervical radiculitis, left lumbar radiculitis, right shoulder strain, left anterior
talofibular ligament sprain, left knee sprain, right medial collateral ligament sprain, right knee
sprain, and right ankle sprain. She deferred continued treatment to Dr. Shay-Alexander and
advised that appellant was totally disabled.
In reports dated October 19, 2016 to January 11, 2017, Dr. Shay-Alexander noted
appellant’s continued complaint of radiating cervical and low back pain. She found tenderness on
examination of the neck, low back, and left ankle. Dr. Shay-Alexander reiterated her diagnoses
advised that appellant could return to modified duty effective October 19, 2016. She provided
restrictions of no prolonged standing and walking, sitting work only, no repetitive climbing,
bending, or twisting, can work in support as needed, five minutes each half-hour for neck and back
stretches, a five-pound weight restriction, elevation for the left leg, an ergonomic chair that
reclined, and a six-hour work shift.
The record also includes e-mails and correspondence between appellant and the employing
establishment regarding her claim and absence from work. On October 20, 2016 the employing
establishment notified her that the prescribed work modifications were too restrictive to offer her
a limited or light-duty assignment. Specific limitations that it could not accommodate included a
reclining ergonomic chair and a five-pound weight restriction. On November 22, 2016 the
employing establishment proposed to remove appellant due to her inability to maintain a regular
work schedule.
During the hearing, held on February 10, 2017, appellant testified that she had not returned
to work, noting that her physician released her to modified duty on October 19, 2016, but the
employing establishment could not accommodate her restrictions. She indicated that she stopped
work due to multiple injuries including her neck, back, knees, right shoulder, and left ankle.
Appellant related that, when she was working modified duty after the November 5, 2015 injury,

3

The record indicates that appellant has a second claim, adjudicated by OWCP under File No. xxxxxx106 for right
ankle plantar fasciitis. The record in this case, File No. xxxxxx695 includes additional medical reports from
Dr. Daniel E. Wendt, a podiatrist, regarding File No. xxxxxx106.

6

the metal chair caused back symptoms with continued problems including radiating neck and back
pain such that she could not return to her preinjury job.
Medical evidence submitted after the hearing included a November 16, 2016 treatment note
from Dr. Shay-Alexander in which she reiterated her findings and conclusions. On March 1, 2017
she noted appellant’s continued complaints of radiating neck and back pain, left ankle pain, and
bilateral plantar fasciitis. Dr. Shay-Alexander noted tenderness to examination of the neck and
back, and right shoulder impingement maneuver caused mild discomfort. She reiterated diagnoses
of lumbar radiculitis, cervical radiculitis, back contusion, right shoulder strain, and left anterior
talofibular ligament sprain. Dr. Shay-Alexander provided restrictions of no prolonged standing or
walking; no repetitive climbing, bending, or twisting; weightlifting restricted to five pounds; and
5-minute breaks every 30 minutes for back stretches.
In a December 27, 2016 report, Dr. Scott noted appellant’s complaints referable to the
neck, low back, knees, right shoulder, left ankle, and feet following a November 5, 2015
employment injury. He described physical examination findings and diagnosed lumbar strain;
lumbar disc disease and spondylosis, greatest at L4-5; nonverifiable radicular complaints, both
lower extremities; bilateral L4 foraminal narrowing; bilateral knee pain; left ankle strain with
ongoing pain; and history of cervical pain.
On March 6, 2017 Dr. Jones noted that conservative treatments did not significantly reduce
appellant’s symptoms and that she wished to discuss surgical options. Left ankle examination
demonstrated very mild discomfort to palpation behind the medial malleolus. He diagnosed left
ankle sprain with resulting pain. Dr. Jones provided restrictions of no prolonged standing or
walking and advised appellant to consult a surgeon who did ankle arthroscopy.
In correspondence dated March 10, 2017, the employing establishment maintained that
appellant’s disability was not due to the accepted employment injuries.
By decision dated April 5, 2017, an OWCP hearing representative affirmed the June 6,
2016 decision, finding that the evidence of record failed to establish a recurrence of disability.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that caused
the illness.4 This term also means an inability to work when a light-duty assignment made
specifically to accommodate an employee’s physical limitations due to the work-related injury or
illness is withdrawn (except when such withdrawal occurs for reasons of misconduct,
nonperformance of job duties or a reduction-in-force), or when the physical requirements of such
an assignment are altered so that they exceed his or her established physical limitations.5

4

20 C.F.R. § 10.5(x); see Theresa L. Andrews, 55 ECAB 719 (2004).

5

Id.

7

When an employee, who is disabled from the job he or she held when injured due to
employment-related residuals, returns to a light-duty position or the medical evidence establishes
that light duty can be performed, the employee has the burden of proof to establish by the weight
of reliable, probative, and substantial evidence a recurrence of total disability. As part of this
burden of proof, the employee must show either a change in the nature and extent of the injuryrelated condition, or a change in the nature and extent of the light-duty requirements.6
An individual who claims a recurrence of disability resulting from an accepted employment
injury has the burden of proof to establish that the disability is related to the accepted injury. This
burden requires furnishing medical evidence from a physician who, on the basis of a complete and
accurate factual and medical history, concludes that the disabling condition is causally related to
the employment injury and supports that conclusion with sound medical reasoning.7
ANALYSIS
The Board finds that appellant has not established a recurrence of total disability beginning
April 11, 2015 causally related to the accepted contusion of the lower back and pelvis and left
ankle sprain. Appellant has not established that the nature and extent of these injury-related
conditions changed so as to prevent her from continuing in her modified assignment of seated work
only.
Following the November 5, 2015 work injury, appellant returned to modified duty. She
performed these seated duties until she filed a claim for compensation beginning April 11, 2016.
In a May 9, 2016 statement, appellant reported that, since the November 5, 2015 work injury, she
had continual agonizing, sharp pain in her lower back, in both hips, both ankle, both knees, and
right shoulder that radiated into her fingers. She indicated that sitting in a metal chair with airconditioners blowing on her for eight hours daily while on modified duty aggravated her condition.
Appellant asked that all conditions reported be accepted.
The medical evidence relevant to the claimed recurrence includes a number of reports from
Dr. Shay-Alexander. In a March 31, 2016 treatment note, the physician noted appellant’s
complaint of low back, left ankle, right knee, and right arm pain. Dr. Shay-Alexander described
examination findings and diagnosed accidental fall, back contusion, cervical radiculitis, left
lumbar radiculitis, right knee pain, and anterior talofibular ligament partial tear. On April 25, 2016
she described findings and additionally diagnosed left knee sprain. Dr. Shay-Alexander indicated
that she took appellant off work because modified duty seemed to exacerbate her radicular
symptoms. On August 11, 2016 she reported that, while appellant was initially diagnosed with a
back contusion and left ankle sprain, as she tried to increase appellant’s activity her condition
worsened with neck pain radiating down her right arm, bilateral knee and ankle pain, and low back
pain radiating to the left leg. Dr. Shay-Alexander indicated that appellant’s left ankle cast
exacerbated her shoulder pain and cervical radiculitis and caused exacerbation of right ankle sprain
and knee pain, which were also injured when she fell down the stairs. She diagnosed accidental
6

Shelly A. Paolinetti, 52 ECAB 391 (2001); Robert Kirby, 51 ECAB 474 (2000); Terry R. Hedman, 38 ECAB
222 (1986).
7

S.S., 59 ECAB 315 (2008).

8

fall, back contusion manifesting into left lumbar radiculitis; sprain, left anterior talofibular
ligament; strain, left knee medial collateral ligament; right knee sprain; compensatory strain, right
ankle; exacerbation of right shoulder pain resulting in right shoulder strain while using crutches;
and cervical radiculitis from sprain her neck with pain radiating from the right side of her neck
down to her right upper extremity and opined that all conditions were directly related to the
November 5, 2015 fall including compensatory injuries to the right knee, ankle, and right shoulder
as a result of having to bear weight on her right side, due to her immobility and nonweight bearing
status on the left lower extremity, noting that the cervical radiculitis and lumbar radiculitis were
exacerbated by her use of crutches and altered body mechanics. Dr. Shay-Alexander concluded
that appellant was totally disabled from work.
Dr. Shay-Alexander cited new employment factors of a metal chair and cold air conditioner
air as causing appellant’s disability, not the accepted conditions. While she also implicated the
use of crutches, she did not sufficiently explain how and why this kept appellant from performing
her sedentary modified position. As to the additional conditions diagnosed by Dr. ShayAlexander, none have been accepted in this case. The Board’s jurisdiction is limited to reviewing
final decisions of OWCP.8 There will be no appeal with respect to any interlocutory matter decided
or not decided by OWCP during pendency of a case.9 The only issue being considered on this
present appeal is whether appellant established a recurrence of disability on April 11, 2016 due to
the accepted conditions.
On October 19, 2016 Dr. Shay-Alexander advised that appellant could return to modified
duty. However, the restrictions she provided could not be accommodated by the employing
establishment and the physician did not explain how these restrictions were related to the accepted
conditions. Moreover, Dr. Shay-Alexander exhibited no knowledge of the specific duties of
appellant’s modified position and did not include any explanation of why the accepted conditions
had changed such that appellant could no longer perform the duties of the sedentary, modified
position. Her opinion is, therefore, of diminished probative value.10
To meet appellant’s burden of proof, the medical evidence submitted should reflect a
correct history, and the physician should offer a medically sound explanation of how the specific
duties appellant performed in her modified position caused or aggravated the claimed condition
such that she became totally disabled. The opinion must be supported by medical rationale
explaining the nature of the relationship of the diagnosed condition and the specific employment
factors or employment injury.11 Medical form reports and narrative statements merely asserting
causal relationship cannot discharge appellant’s burden of proof.12 The medical evidence must
also include rationale explaining how the physician reached the conclusion he or she is

8

5 U.S.C. § 501.2(c); see J.B., Docket No. 09-2191 (issued May 14, 2010).

9

Id. at § 501.2(c)(2); see J.L., Docket No. 15-1951 (issued May 16, 2016).

10

Id.

11

See J.J., Docket No. 09-0027 (issued February 10, 2009).

12

Sedi L. Graham, 57 ECAB 494 (2006).

9

supporting.13 The Board concludes that Dr. Shay-Alexander’s opinion is of insufficient rationale
to establish that appellant was totally disabled from her modified duties beginning on
April 11, 2016.
As to left ankle, Dr. Jones, appellant’s podiatrist, reported in May 2016, six months after
work injury and six weeks after she stopped work, that her left ankle problems had increased. Even
during the period that appellant’s left ankle was immobilized, he advised that she could perform
modified-sedentary duty, as she was doing when she stopped work in April 2016. Thus, Dr. Jones’
report does not support total disability causally related to the accepted conditions.
Dr. Bawa and Dr. Zlotnick provided no opinion regarding appellant’s ability to work.
Dr. Klaristenfeld and Dr. Power initially placed appellant on modified duty, which the employing
establishment accommodated, but offered no additional opinion relative to a recurrence of
disability. Dr. Scott merely referenced the November 5, 2015 employment injury, but provided
no discussion of causal relationship of any diagnosed conditions. He deferred appellant’s
treatment to Dr. Shay-Alexander. Likewise, Dr. Head also deferred appellant’s care and disability
status to Dr. Shay-Alexander. Finally, Dr. Martin’s opinion was unsupportive of appellant’s
overall claim for disability. Thus, these and other reports which do not attribute appellant’s
claimed recurrent disability to her accepted conditions are of limited probative value and
insufficient to establish the claim.14
When an employee returns to light-duty work, he or she has the burden of proof to establish
a recurrence of disability due to the employment-related conditions, and that he or she cannot
perform such light duty.15 The employee must show a change in the nature of the accepted
condition or a change in the light-duty job requirements.16 The Board finds that appellant has not
met her burden of proof in this case.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish a recurrence
of total disability on or after April 11, 2016 caused by the accepted employment conditions.

13

Beverly A. Spencer, 55 ECAB 501 (2004).

14

See J.F., Docket No. 09-1061 (issued November 17, 2009) (medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of causal relationship).
15

See William M. Bailey, 51 ECAB 197 (1999).

16

K.C., Docket No. 09-1666 (issued August 25, 2010).

10

ORDER
IT IS HEREBY ORDERED THAT the April 5, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 13, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

